EXHIBIT 10.19



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT

Page 1 of 2


1. AMENDMENT NUMBER:
    21

2.  CONTRACT NO.:
     YH8-0001-08

3.  EFFECTIVE DATE OF MENDMENT:
     October 1, 2001

4.  PROGRAM:
     OMC


5. CONTRACTOR’S NAME AND ADDRESS:



VHS Phoenix Health Plan
2700 N. Third Street, Suite 3000
Phoenix, Arizona  85004


6. PURPOSE OF AMENDMENT:  To adjust the capitation rates for a $50,000
reinsurance deductible.


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

    A.   New Capitation Rates are provided on page two (2) of this amendment.

          NOTE:  Please sign and date both and then return one to:          
Michael Veit
                                                                                              
AHCCCS Contracts and Purchasing
                                                                                              
701 E Jefferson Street, MD 5700
   
                                                                                          
Phoenix, AZ  85034


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT


9.SIGNATURE OF AUTHORIZED REPRESENTATIVE:
   /s/ Nancy Novick                                
   TYPED NAME:  NANCY NOVICK
   TITLE:  CHIEF EXECUTIVE OFFICER

       

10.SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
     /s/ Michael Veit                                  
     MICHAEL VEIT
     CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  11/6/01

    

DATE:  NOV 01 2001

--------------------------------------------------------------------------------


Page 2 of 2



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
CAPITATION RATE SUMMARY - ACUTE RATES
Phoenix Health Plan/Community Connection
CYE ’02 (AS OF 10/01/01)



Title XIX Rates:

 

TANF
<1, M/F

 

TANF
1-13, M/F

 

TANF
14-44, F

 

TANF
14-144, M

 

TANF
45+, M/F

 

SSI
w/Med

 

SSI
w/o Med

 

SFP

 

DELIVERY
KICK

 

TITLE XIX
WAIVER GROUP

 


HOSPITALIZED
KICK

8     Gila/Pinal

 

$383.31

 

$84.16

 

$153.39

 

$109.89

 

$317.20

 

$205.87

 

$425.70

 

$19.69

 

$5,188.60

 

$368.42

 

$13,967.42

12   Maricopa

 

$355.28

 

$76.87

 

$123.50

 

$  99.10

 

$281.15

 

$206.46

 

$389.89

 

$19.68

 

$4,911.82

 

$314.65

 

$12,591.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title XXI Rates:

 

KIDSCARE
<1, M/F

 

KIDSCARE
1-13, M/F

 

KIDSCARE
14-18, F

 

KIDSCARE
14-18, M

 

 

 

 

 

 

 

 

 

DELIVERY KICK

 

 

 

 

8     Gila/Pinal

 

$278.21

 

$80.63

 

$130.57

 

$81.74

 

 

 

 

 

 

 

 

 

$5,188.60

 

 

 

 

12   Maricopa

 

$282.72

 

$82.71

 

$119.03

 

$81.16

 

 

 

 

 

 

 

 

 

$4,911.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PPC Rates:

 

TANF
<1, M/F

 

TANF
1-13, M/F

 

TANF
14-44, F

 

TANF
14-144, M

 

TANF
45+, M/F

 

SSI
w/Med

 

SSI
w/o Med

 

 

 

 

 

TITLE XIX
WAIVER GROUP

 

 

8     Gila/Pinal

 

$849.22

 

$38.77

 

$146.46

 

$77.78

 

$227.98

 

$14.40

 

$44.14

 

 

 

 

 

$254.23

 

 

12   Maricopa

 

$1,164.82

 

$32.70

 

$136.50

 

$76.91

 

$180.25

 

$14.50

 

$61.79

 

 

 

 

 

$229.19

 

 



*Rates have been adjusted for $50,000 Reinsurance Deductible.

--------------------------------------------------------------------------------


ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT




1. AMENDMENT NUMBER:
    22

2.  CONTRACT NO.:
     YH8-0001-08

3.  EFFECTIVE DATE OF MENDMENT:
     January 1, 2002

4.  PROGRAM:
     OMC


5. CONTRACTOR’S NAME AND ADDRESS:



VHS Phoenix Health Plan
2700 N. Third Street, Suite 3000
Phoenix, Arizona  85004


6. PURPOSE OF AMENDMENT:  To incorporate changes to contract requirements to add
the Breast & Cervical Cancer Treatment Program.


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

    A.   Breast & Cervical Cancer Program.  The attached page represents
modifications to the contract
           requirements to incorporated the Breast & Cervical Cancer Treatment
Program.

    B.   Included in this amendment are revised capitation rates for the period
beginning January 1, 2002.

          NOTE:  Please sign and date both and then return one to:          
Michael Veit, MD 5700
                                                                                              
AHCCCS Contracts and Purchasing
                                                                              
                701 E Jefferson Street
                                                                                              
Phoenix, AZ  85034


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT


9.SIGNATURE OF AUTHORIZED REPRESENTATIVE:
   /s/ Nancy Novick                                
   TYPED NAME:  NANCY NOVICK
   TITLE:  CHIEF EXECUTIVE OFFICER

 

10.SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
     /s/ Michael Veit                                  
     MICHAEL VEIT
     CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  12/19/01

 

DATE:  DEC 17, 2001



Page 1 of 3

--------------------------------------------------------------------------------


Phoenix Health Plan/Community Connection

Contract Amendment for Breast and Cervical Treatment Program
(BCCPT)





By signing the amendment, effective January 1, 2002, the contractor agrees to
provide services to members enrolled with the health plan under the Breast and
Cervical Cancer Treatment Program



Program requirements



Members eligible under BCCPT are subject to all CYE ’02 acute care contract
requirements.  Additional case management and deliverable requirements can be
found in the AMPM.



Enrollment and Eligibility



Members’ Enrollment and Eligibility requirements are delineated in A.A.C.
R-9-22, Chapter 20 and are incorporated by reference.



Reimbursement



For each member, the contractor will be paid either the TANF 14-44F or TANF 45+
monthly capitation rate, depending on the age of the member.  In addition to
monthly capitation, the contractor will be reimbursed 100% for all medically
necessary medical expenses through the AHCCCS reinsurance program.  The
contractor will not have to meet a threshold to be eligible for reinsurance
under the BCCTP.



 

 

TANF14-44F

 

TANF 45+

Prospective Capitation Rates:

 

 

 

 

GSA# 8

 

$153.39

 

$317.20

GSA# 12

 

$123.50

 

$281.15

 

 

 

 

 

PPC Capitation Rates:

 

 

 

 

GSA# 8

 

$146.46

 

$227.98

GSA# 12

 

$136.50

 

$180.25



Page 2 of 3

--------------------------------------------------------------------------------


Page 3 of 3


TITLE XIX WAIVER GROUP RISK BAND

ELECTION FORM





Per Contract YH8-0001, Paragraph 37, Compensation, Risk Sharing for Title XIX
Waiver Members:  For CYE ’02 and CYE ’03, AHCCCSA will reconcile the
contractor’s PPC and prospective medical cost expenses to PPC capitation,
prospective capitation, and hospitalized supplements paid to the Contractor
during the year.  For CYE ’02, the contractor has choice to elect:



R

 

Default Method:  This reconciliation will limit the Contractor’s losses to 2%
and profits to 4%.  Any losses in excess of 2% will be reimbursed to the
Contractor, and likewise, profits in excess of 4% will be recouped.


 

 

 

£

 

Alternative Method:  This reconciliation will limit the Contractor’s losses to
1% and profits to 1%.  Any losses in excess of 1% will be reimbursed to the
Contractor, and likewise, profits in excess of 1% will be recouped.





/s/ Nancy Novick                                                        
11/29/01                     
Signature                                                                     
Date



Phoenix Health Plan & Community Connection
Health Plan





*Please sign and return this form to AHCCCS by December 1, 2001.  If not
returned, AHCCCS will assign the Default Method as stated above.

--------------------------------------------------------------------------------


Page 1 of 3


ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A.  CONTRACT AMENDMENT




1. AMENDMENT NUMBER:
    23

2.  CONTRACT NO.:
     YH8-0001-08

3.  EFFECTIVE DATE OF MENDMENT:
     October 1, 2001

4.  PROGRAM:
     OMC


5. CONTRACTOR’S NAME AND ADDRESS:



Phoenix Health Plan, LLC
2700 N. Third Street, Suite 3000
Phoenix, Arizona  85004


6. PURPOSE OF AMENDMENT:  To establish new capitation rates for Title XIX Waiver
Group effective April 1, 2002 and to allow the Contractor to elect their risk
band method of the Title XIX Waiver Group effective October 1, 2001.


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

    A.   New Capitation Rates for Title XIX Waiver Group are changed to the
rates provided on page
            two (2) of this amendment effective April 1, 2002.

    B.   The Contractor must select one of the two methods of the Title XIX
Waiver Group risk bands.
           The Election form is provided on page three (3) of this amendment and
incorporated by reference herein.

          NOTE:  Please sign and date both and then return one to:          
Michael Veit, MD 5700
                                                                                              
AHCCCS Contracts and Purchasing
                                                                                              
701 E Jefferson Street
                                                                                              
Phoenix, AZ  85034


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT


9.SIGNATURE OF AUTHORIZED REPRESENTATIVE:
   /s/ Nancy Novick                                
   TYPED NAME:  NANCY NOVICK
   TITLE:  CHIEF EXECUTIVE OFFICER

 

10. SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
     /s/ Michael Veit                                  
     MICHAEL VEIT
     CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  3/28/02

 

DATE:  MAR 01 2002

--------------------------------------------------------------------------------


Page 2 of 3


ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
CAPITATION RATE SUMMARY - ACUTE RATES
Phoenix Health Plan/Community Connection
CYE ’02 (as of 4/01/02)



Title XIX Rates:

 

TITLE XIX

WAIVER GROUP

8   Gila/Pinal

 

$214.97

12 Maricopa

 

$193.80

 

 

 

PPC Rates:

 

 

8   Gila/Pinal

 

$189.16

12 Maricopa

 

$170.52

--------------------------------------------------------------------------------


Page 3 of 3


TITLE XIX WAIVER GROUP RISK BAND

ELECTION FORM





Per Contract YH8-0001, Paragraph 37, Compensation, Risk Sharing for Title XIX
Waiver Members:  For CYE ’02 and CYE ’03, AHCCCSA will reconcile the
contractor’s PPC and prospective medical cost expenses to PPC capitation,
prospective capitation, and hospitalized supplements paid to the Contractor
during the year.  For CYE ’02, the contractor has choice to elect:



R

 

Default Method:  This reconciliation will limit the Contractor’s losses to 2%
and profits to 4%.  Any losses in excess of 2% will be reimbursed to the
Contractor, and likewise, profits in excess of 4% will be recouped.


 

 

 

£

 

Alternative Method:  This reconciliation will limit the Contractor’s losses to
1% and profits to 1%.  Any losses in excess of 1% will be reimbursed to the
Contractor, and likewise, profits in excess of 1% will be recouped.





/s/ Nancy Novick                                                        
3/28/02                       
Signature                                                                     
Date



Phoenix Health Plan                             
Health Plan





*Please sign and return this form to AHCCCS with the signed contract amendment. 
If not returned, AHCCCS will assign the Default Method as stated above.